                         Case 15-22443-kl              Doc 212         Filed 06/29/20          Page 1 of 1
B2100A (Form 2100A)(12/15)

                                 UNITED STATES BANKRUPTCY COURT
                                                  Northern District Of Indiana

In re: James L. Farries, II                                           Case No. 15-22443-kl
          Nancy L. Farries fka Nancy Rodriguez



                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

U.S. Bank National Association, not individually but                  U.S. Bank National Association, not individually but
solely as trustee for the holders of the Bear Stearns                 solely as trustee for the holders of the Bear Stearns Asset
Asset Backed Securities I Trust 2005-AC8, Asset                       Backed Securities I Trust 2005-AC8, Asset Backed
Backed Certificates, Series 2005-AC8                                  Certificates, Series 2005-AC8
                  Name of Transferee                                                      Name of Transferor

Name and Address where notices to transferee should                   Court Claim # (if known): 19-1
be sent:                                                              Amount of Claim: $39,677.10
PHH Mortgage Corporation                                              Date Claim Filed: February 26, 2016
Attn: Bankruptcy Department
P.O. Box 24605
West Palm Beach, FL 33416-4605
Phone: 855-689-7367                                                   Phone:     888-554-6599
Last Four Digits of Acct #: 9809                                      Last Four Digits of Acct #: 9809

Name and Address where transferee payments
should be sent (if different from above):
PHH Mortgage Services
Mailstop SBRP
PO Box 5469
Mount Laurel, NJ 08054
Phone: 800-750-2518
Last Four Digits of Acct #:     9809


I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.

By:    /s/ Michael J. Kulak                                           Date:      June 26, 2020
               Transferee /Transferee's Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
